Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a national stage entry of PCT/KR2019/009680 (international filing date: 08/02/2019), which claims foreign priority to applications of 1812678.9 (filed 08/03/2018) and 1812976.7 (filed 08/09/2018) of United Kingdom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20190342904 A1, hereinafter Islam_904), in view of ISLAM et al. (US 20200015274 A1, hereinafter ISLAM_274).

Regarding claim 16, Islam_904 teaches a method, performed by an integrated access and backhaul (IAB) node in a wireless communication system, the method comprising (in general, see fig. 5 in view of one or more of figure 2, 3, and 4, along with their paragraphs, in particular, see at least fig. 2-3 and their paragraphs at least 106-114):
identifying backhaul random access channel (RACH) resources, and transmitting a signal based on the backhaul RACH resources, wherein the backhaul RACH resources are configured with at least one of different time or frequency configurations, or different preamble formats compared to access RACH resources (see at least para. 110-111, e.g. “…UEs 115 and AN 205-j may send a RACH preamble 310 to … a relay device... Time and frequency resources may be reserved for the RACH preamble transmissions, which may be configured according to SI transmitted to each of the UEs 115 and AN 205-j…. … SI for performing backhaul RACH procedures may be different than the SI used for performing access RACH procedures”).
Islam_904 differs from the claim, in that, it does not specifically disclose different RACH periodicities, which is well known in the art and commonly used for reducing signaling overhead.
ISLAM_274, for example, from the similar field of endeavor, teaches similar or known mechanism of different RACH periodicities (in general, see fig. 7 and ISLAM_274 into the method of Islam_904 for reducing signaling overhead.

Regarding claim 17, Islam_904 in view of ISLAM_274 teaches RACH periodicities of the backhaul RACH resources are long compared to RACH periodicities of the access RACH resources.  (Islam_904, see at least para. 111 and 114, e.g. RACH preamble 310 may be either a short format or a long format, such that UEs 115 and AN 205-j may use a short format versus a long format; ISLAM_274, see at least para. 99 and fig. 7, e.g. determining periodicity of backhaul physical RACH (PRACH) resources)

Regarding claim 18, Islam_904 in view of ISLAM_274 teaches 
wherein time configurations of the backhaul RACH resources are associated with time division multiplex (TDM) (Islam_904, see at least para. 114 along with para. 92, e.g. relay device may also support multiplexing multiple RACH preambles 310), and 
wherein time configurations of the access RACH resources are configured with an offset in order to the time configurations of the backhaul RACH resources (ISLAM_274, see at least para. 101, e.g. the periodicity of the backhaul PRACH resources … is extended as compared to a periodicity of access PRACH resources).

Regarding claim 19, Islam_904 in view of ISLAM_274 teaches preamble formats of the backhaul RACH resources are used for longer distance compared to preamble formats of the access RACH resources.  (Islam_904, see at least para. 113-114, e.g. backhaul RACH procedures occur between cells, which may result in a larger distance between devices)

Regarding claims 20, 21, 22, and 23, these claims are rejected for the same reasoning as claims 16, 17, 18, and 19, respectively, except each of these claims is in apparatus claim format.
To be more specific, Islam_904 in view of ISLAM_274 also teaches a same or similar apparatus with processor and transceiver (Islam_904, see at least fig. 8), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 24, Islam_904 teaches a method, performed by a user equipment (UE) in a wireless communication system, the method comprising (in general, see fig. 5 in view of one or more of figure 2, 3, and 4, along with their paragraphs, in particular, see at least fig. 2-3 and their paragraphs at least 106-114):
identifying access random access channel (RACH) resources; and transmitting a signal based on the access RACH resources, wherein the access RACH resources are configured with at least one of different time or frequency configurations, or different preamble formats compared to backhaul RACH resources associated with at least one integrated access and backhaul (IAB) node (see at least para. 110-111, e.g. “…UEs 
Islam_904 differs from the claim, in that, it does not specifically disclose different RACH periodicities, which is well known in the art and commonly used for reducing signaling overhead.
ISLAM_274, for example, from the similar field of endeavor, teaches similar or known mechanism of different RACH periodicities (in general, see fig. 7 and corresponding paragraphs, in particular, see para. 100-101, e.g. periodicity of the backhaul PRACH resources and periodicity of access PRACH resources), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate ISLAM_274 into the method of Islam_904 for reducing signaling overhead.

Regarding claim 25, Islam_904 in view of ISLAM_274 teaches RACH periodicities of the backhaul RACH resources are long compared to RACH periodicities of the access RACH resources.  (Islam_904, see at least para. 111 and 114, e.g. RACH preamble 310 may be either a short format or a long format, such that UEs 115 and AN 205-j may use a short format versus a long format; ISLAM_274, see at least para. 99 and fig. 7, e.g. determining periodicity of backhaul physical RACH (PRACH) resources)

Regarding claim 26, Islam_904 in view of ISLAM_274 teaches 
wherein time configurations of the backhaul RACH resources are associated with time division multiplex (TDM) (Islam_904, see at least para. 114 along with para. 92, e.g. relay device may also support multiplexing multiple RACH preambles 310), and 
wherein time configurations of the access RACH resources are configured with an offset in order to the time configurations of the backhaul resources (ISLAM_274, see at least para. 101, e.g. the periodicity of the backhaul PRACH resources … is extended as compared to a periodicity of access PRACH resources).

Regarding claim 27, Islam_904 in view of ISLAM_274 teaches preamble formats of the backhaul RACH resources are used for longer distance compared to preamble formats of the access RACH resources.  (Islam_904, see at least para. 113-114, e.g. backhaul RACH procedures occur between cells, which may result in a larger distance between devices)

Regarding claims 28, 29, and 30, these claims are rejected for the same reasoning as claims 24, 25, and 26, respectively, except each of these claims is in apparatus claim format.
To be more specific, Islam_904 in view of ISLAM_274 also teaches a same or similar apparatus with processor and transceiver (Islam_904, see at least fig. 8), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/
Primary Examiner, Art Unit 2465